October 25, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             EX PARTE OMAR TORRES

NO. 14-11-00326-CR

                               ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on April 13, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.